Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability of claims remains the same.  Few minor inadvertent typing errors were noted in the forms in final review were corrected. 

Allowable Subject Matter


Claims 1, 3-10 and 25-39 are allowed.


Reasons for Allowance


Claims 1, 3-10 and 25-39 are allowed.  Withdrawn claims were joined with allowed claims.  Claimed invention is drawn to particle size from 1-50-micron range.  There is no reason to form smaller sizes due to properties of McCall’s (US Patent 7,816,404 particles and poor overlap in sizes. Imran et al. shows a real preference for the 100-250 nm size range which is well outside the claimed 1-50-micron range.   Allowance was decided in a pre-appeal meeting.
   
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-272-31575239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627